UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4286


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARVEY WILSON WARD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00208-WO-1)


Submitted:   January 26, 2012              Decided:   February 14, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Graham Tod Green, Angela Hewlett Miller, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Harvey Wilson Ward, Jr., appeals his conviction and

188-month sentence imposed following his conditional guilty plea 1

to    possession     with    the    intent          to     distribute      marijuana,    in

violation      of   21    U.S.C.        § 841(a)(1),           (b)(1)(D)    (2006),      and

possessing a firearm after having been convicted of a felony, in

violation of 18 U.S.C. § 922(g)(1) (2006).                         Ward’s attorney has

filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating there are no meritorious issues for appeal

but questioning the reasonableness of his sentence.                           Ward filed

a pro se supplemental brief, in which he challenges the district

court’s denial of his suppression motion and argues that he was

denied     effective     assistance       of       counsel.       Because    we   find   no

meritorious grounds for appeal, we affirm.

              First, Ward questions the soundness of the district

court’s denial of his motion to suppress.                           Specifically, Ward

questions      whether      the    police          had     the   requisite     reasonable

suspicion to initially detain him.                       In considering the denial of

a    motion   to    suppress,      we    review          the   district    court’s    legal

conclusions de novo and its factual findings for clear error.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).


       1
       Ward’s guilty plea reserved his right to                               appeal     the
district court’s denial of his motion to suppress.



                                               2
           It is well established that “the police can stop and

briefly   detain    a     person    for   investigative   purposes     if   the

officer   has   a   reasonable      suspicion   supported    by    articulable

facts that criminal activity ‘may be afoot,’ even if the officer

lacks probable cause.”        United States v. Sokolow, 490 U.S. 1, 7

(1989) (quoting Terry v. Ohio, 392 U.S. 1, 30 (1968)).                       In

assessing the validity of a Terry stop, this court “consider[s]

the totality of the circumstances . . . giv[ing] due weight to

common sense judgments reached by officers in light of their

experience and training.”           United States v. Perkins, 363 F.3d

317, 321 (4th Cir. 2004).

           Here,    two    known,    reliable   informants    told    officers

about drug activity at Ward’s residence. The officers verified

portions of those tips during their investigation.                Further, the

officers had apprehended one of Ward’s customers, who admitted

buying marijuana from Ward just minutes before.                   Finally, an

officer observed Ward engage in what appeared to be a hand-to-

hand drug transaction.         These circumstances, taken as a whole,

provide articulable facts from which the officers could form a

reasonable suspicion that Ward was engaged in criminal activity. 2



     2
       To the extent Ward asserts that a pat down search occurred
that exceeded the permissible scope of the Terry stop, we
conclude the record shows no pat-down or frisk ever took place.
Instead, the officer who detained Ward testified that when Ward
(Continued)
                                          3
            Next,    Ward   asserts      he   was    denied       the     effective

assistance of counsel because his attorney failed to challenge

the admissibility of the evidence against him on the grounds

that Ward was not given his Miranda warnings and that Ward’s

consent for the search of his car and his home was involuntary.

The record does not provide conclusive evidence of ineffective

assistance   of     counsel.        Accordingly,    we     decline      to     address

Ward’s claim on direct appeal.           United States v. Baldovinos, 434

F.3d 233, 239 (4th Cir. 2006).

            Finally,    Ward    questions     the    reasonableness            of    his

sentence.    We review Ward’s sentence under a deferential abuse-

of-discretion standard.         Gall v. United States, 552 U.S. 38, 41

(2007).      In     reviewing   a     sentence,     this       court    must        first

determine whether the district court committed any significant

procedural errors, examining the record for miscalculation of

the Guidelines range, treatment of the Guidelines as mandatory,

failure to consider the 18 U.S.C. § 3553(a) (2006) factors, the

selection of a sentence based on clearly erroneous facts, and

whether the court sufficiently explained the selected sentence.

Id. at 51.    If we find no significant procedural error, we next

assess the substantive reasonableness of the sentence.                         United



turned around and placed his hands on                    his    car    the     officer
observed a firearm in Ward’s back pocket.



                                        4
States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010).                          In

doing so, we         “examine the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th   Cir.    2010).     After      thoroughly    reviewing    the    record,   we

conclude      that     Ward’s    within-Guidelines        sentence      was   both

procedurally and substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                    We also deny

Ward’s     pending    motion    to   place   the   case   in   abeyance    and   to

appoint of new counsel. 3         This court requires that counsel inform

Ward in writing of the right to petition the Supreme Court of

the United States for further review.                 If Ward requests that

such petition be filed, but counsel believes that the petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Ward.




       3
       To the extent Ward argues that appellate counsel is
ineffective based on counsel’s decision to file an appeal in
accordance with Anders, we conclude that argument is without
merit.



                                         5
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    6